By the Court.
This is an action of tort to recover compensation for personal injuries sustained by the plaintiff. There appears to be no controversy that the plaintiff tripped on a pan of water on the cellar stairs, used as a common passageway, of a three-family house owned and occupied in part by the defendant, in which the plaintiff was a'tenant. There was evidence tending to show that a dog was owned, kept and cared for at the time, in the cellar of the house by a minor son of the defendant. The son testified that on the day in question without direction from any one but on his own initiative he took water in the pan and placed it on the stair behind the door for the dog which he owned. The defendant testified that he was not interested in the dog, had nothing to do with it, gave no directions as to its care or feeding, and that the dog was given to the son by an uncle. The wife of the defendant testified that she did the housekeeping for the defendant, bought supplies for the home, and directed the son temporarily to keep and care for his dog in the cellar, where the son gave it food and drink, using scraps from. the table and whatever receptacle happened to be handy. All the evidence fails to warrant a finding that the plaintiff was injured through the negligence of the son acting within the scope of any authority conferred upon him as agent by his father, the defendant. That is the sole ground of liability alleged in the declaration. Smith v. Jordan, 211 Mass 269. McGowan v. Longwood, 242 Mass. 337. Haskell v. Albiani, 245 Mass. 233. Commonwealth v. Slavski, 245 Mass. 405, 418.
Evidence offered as to the son being directed by the defendant to do chores for his mother, and as to punishment for failure to obey, was excluded rightly as having no probative value on the issues. There was no error of law in rulings upon evidence.

Exceptions overruled.